718 N.W.2d 339 (2006)
476 Mich. 857
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Rick Terry Allen REAMSMA, Defendant-Appellant.
Docket No. 130759, COA No. 264258.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the February 3, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for appointment of counsel is DENIED.